Citation Nr: 1226601	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-03 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether a Board decision dated September 24, 2008 contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) as an original action on a motion received in January 2009, in which the moving party alleges CUE in a September 2008 Board decision that denied a disability rating higher than 30 percent for disfigurement resulting from facial scarring. 

The Board notes that, subsequent to filing the present motion, the moving party also appealed the September 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In the September 2008 decision, the Board denied an initial rating higher than 30 percent for disfigurement resulting from facial scarring.  In June 2009, counsel for VA's Secretary and the Veteran's attorney (the parties) filed a Joint Motion for Remand with the Court.  By Order dated later that month, the Court granted the motion, vacating the Board's decision and remanding the matter to the Board for further proceedings consistent with the Joint Motion.  Specifically, the Joint Motion directed the Board to consider whether the Veteran was entitled to a separate evaluation for painful facial scarring.

In July 2009, the Board remanded the matter of entitlement to a separate evaluation for painful facial scarring to the RO, via the Appeals Management Center (AMC).  In an April 2010 rating decision, the RO granted a separate 20 percent rating for painful facial scarring, noting that the initial 30 percent rating for disfigurement due to facial scarring was continued.  

In February 2011, the Board denied the Veteran's motion for revision of the September 2008 decision based on CUE.  The Veteran appealed to the Court, arguing that the Board implicitly denied the Veteran's claim for a higher initial rating for facial scarring.  In a March 2012, the Court pointed out that the Board had erroneously determined that the Court had affirmed the September 2008 decision denying a higher rating for facial scarring and had only vacated the portion of the decision that denied a separate compensable rating for painful scaring pursuant to Diagnostic Code 7804.  The Court noted that the terms of the Joint Motion indicated that the entire September 2008 Board decision was vacated and remanded, not merely a portion of it.  The Court further ordered the Board to modify its February 2011 decision accordingly.  Hence, the Board is issuing this modified decision.


FINDINGS OF FACT

1.  In a September 24, 2008 decision, the Board determined that a disability rating higher than 30 percent was not warranted for disfigurement resulting from facial scarring; in that decision, the Board did not address entitlement to a separate compensable rating for painful scarring. 

2.  In a Joint Motion for Remand, the parties requested that the Board's September 2008 be vacated in its entirety; the Court granted the motion in June 2009.  


CONCLUSION OF LAW

The Board's September 24, 2008 was vacated by the Court, and is not a final decision that may be the subject of a motion alleging CUE.  38 U.S.C.A. § 7111  (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.1400 et seq. (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist claimants in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, the CAVC has held that the VCAA does not apply to claims of clear and unmistakable error in prior final Board decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). 

II.  Analysis 

Historically, the moving party appealed a July 2005 RO rating decision that granted service connection for facial scarring of the left side of the face, and assigned a 10 percent disability rating on the basis of facial disfigurement under 38 C.F.R. § 4.118, Diagnostic Code 7800, effective July 11, 2003.  During the course of the appeal, a higher 30 percent rating was assigned for facial disfigurement, effective July 11, 2003.  In a September 2008 decision, the Board denied a rating higher than 30 percent for facial disfigurement. 

In January 2009, the Board received this motion, identifying the "09-24-08" decision of the Board of Veterans Appeals.  The moving party stated, "I would like to file a motion asking the [B]oard to reconsider their decision of a rating in excess of 30 percent on the grounds of clear and unmistakable error." 

Subsequent to filing the present motion, the moving party also appealed the September 2008 Board decision to the Court.  In a June 2009 Order, pursuant to a Joint Motion for Remand, the Court vacated the September 2008 decision.  In the Joint Motion, the parties pointed out that the Board should have considered whether the Veteran was entitled to a separate compensable rating for painful scaring, pursuant to Diagnostic Code 7804.  The parties noted no deficiencies in the portion of the September 2008 Board decision that denied a higher schedular rating for disfigurement resulting from facial scaring, pursuant to Diagnostic Code 7800; however, the Court clarified in its March 2012 Memorandum Decision that the entire September 2008 Board decision was vacated and remanded.  Therefore, the September 2008 decision is not a final Board decision subject to a motion for CUE and the motion must be dismissed.  See 38 C.F.R. § 20.1404 (2011). 



ORDER

The motion regarding CUE in the September 24, 2008 Board decision is dismissed. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


